DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 1, CROSS-REFERENCE OF RELATED APPLICATIONS section needs to be updated.  16/096,475 is now US Patent No. 11,359,307.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the heat treatment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the internal space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Kaneko et al (JP2009-7193), an English computer translation (CT) is provided, in view of Stephani et al (US 5,989,340).
Referring to claims 1 and 5-6, Kaneko et al teaches a polycrystalline SiC substrate is placed on a single crystal SiC substrate stored in a container (crucible) of tantalum carbide. (CT [0149]-[0151]). Kaneko et al also teaches the inside of the crucible is made into a silicon saturate vapor pressure atmosphere and the single crystal SiC thin film can be vapor phase epitaxially grown on the surface of the SiC substrate by heating at 2000°C in an ultra-proximity sublimation method (CT [0149]-[0151]). Kaneko et al teaches the internal space of the container is maintained at the silicon saturation vapor pressure due to evaporation of silicon vapor from silicon pellets (Fig 8, CT [0147]-[0151]). Kaneko et al also teaches the SiC container is located with a vacuum chamber 19 of the heating furnace 12 (Fif 3; CT [0075]-[0100]).
Kaneko et al does not teach a SiC container in which Si vapor and C vapor are generated.
In an apparatus for vapor growth of single crystal SiC, Stephani et al teaches SiC sublimation method of deposition comprising a seed of silicon carbide 3 in a reaction chamber 2 of polycrystalline silicon carbide forming a source of silicon carbide vapors, and heating the chamber to sublime the source at 1600-2400°C (Fig 1; col 2, ln 1-67; col 3, ln 1-67, col 5, ln 1-67, col 6, ln 1-60). Stephani et al also teaches the reaction chamber 2 is placed in a container 9 and heated by heating devices 50 for setting a temperature distribution in the reaction chamber (Fig 1; col 3, ln 1-67, col 4, ln 1-67). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaneko et al by using a SiC container in which a substrate is housed, and the SiC container is housed in the TaC container, and sublimating Si and C atoms by etching the surface of the SiC container to cause epitaxial growth of single crystalline SiC on the substrate, as taught by Stephani et al, to reduce contaminating and maintain a stoichiometric relationship between Si and C (Stephani col 2, ln 1-45).
Referring to claim 2, 7, the combination of Kaneko et al and Stephani et al teaches the SiC container is housed in a Si atmosphere and an underlying substrate (seed of silicon carbide 3) is housed in the SiC container (Stephani Fig 1; Kaneko et al teaches the internal space of the container is maintained at the silicon saturation vapor pressure due to evaporation of silicon vapor from silicon pellets (Fig 8, CT [0147]-[0151]).
Referring to claim 3, the combination of Kaneko et al and Stephani et al teaches the reaction chamber 2 is placed in a container 9 and heated by heating devices 50 for setting a temperature distribution in the reaction chamber (Stephani Fig 1; col 3, ln 1-67, col 4, ln 1-67), which clearly suggests a furnace capable of heating with a temperature gradient. 
Referring to claim 4, the combination of Kaneko et al and Stephani et al teaches a polycrystalline SiC substrate is placed on a single crystal SiC substrate stored in a container (crucible) of tantalum carbide. (Kaneko CT [0149]-[0151]).
Referring to claim 8, the combination of Kaneko et al and Stephani et al teaches the container is composed of tantalum treated with tantalum carbide to form a layer o tantalum carbide (CT [0081], [0130], [0147]-[0168]) and the internal space of the container is maintained at the silicon saturation vapor pressure due to evaporation of silicon vapor from silicon pellets, which clearly suggests a source of Si (Kaneko Fig 8, CT [0147]-[0151]).
Referring to claim 9, the combination of Kaneko et al and Stephani et al teaches polycrystalline SiC (Stephani col 5, ln 1-40).
Referring to claim 10, the combination of Kaneko et al and Stephani et al teaches a plurality of seed crystals 3 in the SiC container (See Stephani Fig 8 and 9), which clearly suggests a plurality of underlying substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714